Citation Nr: 0802409	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-26 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for malunion of a 
pelvic fracture of the right hip joint.

2.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to May 1970 
and from November 1973 to January 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Resolving all benefit of the doubt in the veteran's 
favor, his preexisting malunion of a pelvic fracture at the 
right hip joint is presumed to have been aggravated during 
his active service.

3.  The record does not contain clear and unmistakable 
evidence that a symptomatic low back disability existed prior 
to service.

4.  A low back disability--specifically spondylolisthesis at 
L5-S1--was initially diagnosed in December 1973, during the 
veteran's second period of service, and was still shown on 
private medical reports as late as 1994.


CONCLUSIONS OF LAW

1.  Malunion of a pelvic fracture at the right hip joint was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2007).

2.  A low back disability, diagnosed as spondylolisthesis, 
L5-S1, was incurred in service.  38 U.S.C.A. §§ 1110, 1111 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the RO issued VCAA 
notices to the veteran in July 2003 and March 2006 which 
informed him of the evidence generally needed to support 
claims of entitlement to service connection; what actions he 
needed to undertake; the need to submit any evidence in his 
possession that pertained to the claims; and how the VA would 
assist him in developing his claims.  The March 2006 letter 
informed him of the evidence needed for the assignment of 
evaluations and effective dates for initial awards of service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The July 2003 VCAA notice was issued prior to the 
September 2003 rating decision from which the instant appeal 
arises.  Thus, the Board concludes that the RO provided 
appropriate notice of the information or evidence needed in 
order to substantiate the claims prior to the initial 
decision.  In view of this, the Board finds that VA's duty to 
notify has been fully satisfied with respect to these claims.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and VA and private treatment records are of record 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).
Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, a preexisting injury or disease will be 
considered to have been aggravated during service where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 
U.S.C.A§ 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service. 38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Id.; see 
also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole establishes that the familial 
conditions in question were incurred or aggravated during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  With regard to 
congenital or developmental defects, service connection may 
not be granted for a defect but may be granted for disability 
which is shown to have resulted from a defect which was 
subject to a superimposed disease or injury during service.  
VAOPGCPREC 82-90 (July 18, 1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Malunion of a Pelvic Fracture at the Right Hip Joint

The veteran contends that his preexisting pelvic fracture at 
the right hip was aggravated beyond the natural progression 
of the disease during both periods of service.
As an initial matter, the Board notes that the presumption of 
sound condition at service entrance does not attach in this 
case.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 
C.F.R. § 3.304 (2007).  The veteran's preexisting pelvic 
injury was noted at the times of both the March 1968 and 
March 1973 pre-induction and pre-enlistment examinations.  
The veteran does not argue otherwise.  Because the veteran 
was shown to have a right hip pelvic fracture prior to 
service, the next question for consideration is whether the 
preexisting condition was aggravated in service.

As noted, a preexisting injury or disease will be considered 
to have been aggravated during service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

In this case, the evidence of record shows that the veteran's 
right hip disability worsened during his second period of 
active service.  There are no relevant complaints, treatment 
or diagnoses during his first period of service and, although 
the preexisting hip condition was noted at the time of 
entrance, there was no indication of any limitations at the 
time of the March 1973 pre-induction examination that 
disqualified the veteran for service, and he was accepted for 
active duty.  At the time of his December 1973 Medical Board 
Proceedings, the veteran reported he was unable to run during 
basic training and frequently experienced considerable 
discomfort in his hip after standing or activity during the 
day.  Examination of the hip revealed considerable limitation 
of flexion and it was determined that the veteran had a 
moderate malunion of the pelvic fracture with marked 
deformity and more than moderate loss of function of the 
joint.  He was determined to be unfit for retention in the 
Armed Forces.  Although an October 1995 VA examination of the 
veteran's pelvis was evaluated as essentially normal, an X-
ray study at the time revealed osteoarthritic changes with 
opaque sutures in the symphysis pubis region.  Subsequent 
treatment records note the veteran's ongoing complaints of 
severe hip pain.

In light of this evidence that the veteran's disability 
increased during service, the Board finds that a presumption 
of aggravation attaches with respect to the veteran's right 
hip disability.  38 C.F.R. § 3.306(b).  In order to rebut the 
presumption, VA must show by clear and unmistakable evidence 
that the veteran's right hip disability was not aggravated 
during service beyond the normal progression of the disease.

After considering all of the evidence of record, the Board 
finds that the presumption of aggravation has not been 
rebutted.  In this respect, the Board acknowledges the 
December 1973 Medical Board Proceedings findings that the 
condition was not aggravated by active duty.  However, the 
narrative summary of the proceedings does not provide any 
rationale or explanation for this conclusion.  Indeed, "a 
bare conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption."  Miller v. West, 11 Vet. App. 345, 
348 (1998); see also Stefl v. Nicholson, 21 Vet. App. 120 
(2007).

Under these circumstances, the Board is obviously unable to 
conclude that the no-aggravation result is "undebatable."  
Cotant, supra.  The finding of the military examiner, 
standing alone without any supporting rationale, does not 
rise to the level needed to meet the standards of clear and 
unmistakable evidence that the preexisting right hip 
disability was not aggravated during service beyond the 
natural progression of the disease.  Thus, the Board cannot 
conclude that the record contains evidence meeting the 
"onerous" evidentiary standards of clear and unmistakable 
evidence.  In light of this conclusion, service connection 
for malunion of a pelvic fracture at the right hip based on 
aggravation is warranted.  38 U.S.C.A. § 1110, 1111; 
38 C.F.R. § 3.304(b).

Low Back Disability

In considering the evidence of record under the laws and 
regulations as set forth above with regard to the veteran's 
low back disability, the Board concludes that the presumption 
of soundness applies with regard to this disorder because the 
veteran's physical examinations at the time he was inducted 
in the service in March 1968 and later enlisted in the 
service in March 1973 made no reference to any back 
disability.  Although there is some evidence indicating that 
the veteran may have had a preexisting back disability, 
including his own statements at the time of the December 1973 
Medical Board Proceedings, the Board finds that there is 
insufficient evidence establishing that a low back disability 
clearly and unmistakably existed prior to either period of 
service.  Therefore, the Board's analysis must turn to the 
issue of whether any current low back disability was incurred 
during the veteran's active service.  See Wagner v. Principi, 
370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, 
in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  VAOPGCPREC 3-03 
(July 16, 2003).

The December 1973 Medical Board Proceedings is the earliest 
date of record indicating a diagnosis for any low back 
disability.  That document indicates that the veteran had 
spondylolisthesis of L5-S1, first degree, and that, given 
that this disorder would require significant assignment 
limitations, it was decided that the veteran was unfit for 
retention in the service, due in part, to this back disorder.  
Concerning this, the Board notes that spondylolisthesis is 
"forward displacement of one vertebra over another, usually 
the fifth lumbar over the body of the sacrum, or the fourth 
lumbar over the fifth, usually due to a developmental defect 
in the pars interarticularis."  Dorland's Illustrated 
Medical Dictionary 1563 (28th ed. 1994).  Spondylolysis is a 
defect of the pars interarticularis, and it is the most 
common cause of spondylolisthesis.  Id.

As noted above, service connection may not be granted for a 
defect but may be granted for disability which is shown to 
have resulted from a defect which was subject to a 
superimposed disease or injury during service.  VAOPGCPREC 
82-90 (July 18, 1990).  It appears from the medical 
definitions noted above that spondylolisthesis results from a 
defect in the pars interarticularis, but it is unclear in 
this case whether this disorder is itself a "defect" or 
whether the forward displacement of one vertebra over another 
might be caused by a superimposed injury.  Ordinarily, where 
the medical evidence is insufficient for the Board to render 
a decision in a case, the Board may remand for a medical 
examination or opinion.  38 C.F.R. § 3.159(c)(4).  
Although the RO did attempt to obtain a medical examination 
and opinion in this case, the veteran cancelled the 
examination.  In this regard, the Board notes that the 
veteran in this case is quite ill, and the Board regrets 
that, even though the veteran did not report for a current 
examination, a medical opinion was not obtained based on the 
review of the medical records with regard to the medical 
question regarding spondylolisthesis.  As opposed to the 
diagnosis rendered in service of moderate scoliosis, 
spondylolisthesis, L5-S1, causing mechanical back pain and 
probable L5 nerve root compression, was noted on private 
medical records as late as 1994, thereby suggesting that this 
disorder was still resulting in a degree of back disability 
more than 20 years after service.  In this regard, the Board 
notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.

Given that a diagnosis of spondylolisthesis, L5-S1, was first 
shown during the veteran's second period of active duty; that 
this disorder, in part, was cause for his discharge from that 
period of service due to unfitness; that it is unclear 
whether this disorder was caused by a superimposed injury 
during the second period of active duty; and that this 
disorder was diagnosed on private medical reports, including 
reports of an MRI, as late as 1994, the Board concludes that 
service connection is warranted for spondylolisthesis, L5-S1.  
The Board concludes that the degree or extent to which this 
low back disorder results in low back disability currently, 
as distinguished from what other disorders may be 
contributing currently to low back pain and other low back 
disability, is a matter for the RO to decide in assigning a 
disability rating for the disorder.

Thus, in light of the foregoing, the Board finds that there 
is an approximate balance of positive and negative evidence 
in this case regarding the issue of whether a current low 
back disability is the result of spondylolisthesis, L5-S1, 
first diagnosed during the veteran's second period of active 
duty.  Therefore, the Board resolves reasonable doubt in 
favor of the veteran and finds sufficient evidence to warrant 
service connection for spondylolisthesis, L5-S1, of the low 
back.  38 U.S.C.A. § 5107(b).  To this extent, the appeal is 
granted. 


ORDER

Entitlement to service connection for malunion of a pelvic 
fracture at the right hip is granted.

Entitlement to service connection for a low back disability, 
specifically, spondylolisthesis, L5-S1, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


